Citation Nr: 0316169	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  96-04 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, status post total knee 
replacement, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, currently evaluated as 20 
percent disabling.  

3.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, status post laminectomies, 
foraminotomies and decompression of nerve roots, currently 
evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for pes cavus, with 
callous formation and hallux valgus, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946; from October 1946 to February 1948; and from 
December 1951 to October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

By rating decision in May 1997, the RO assigned separate 
disability ratings at issue in lieu of the previously 
assigned 30 percent rating for degenerative disease (lumbar 
and cervical spine discs and right knee), on the basis that 
the veteran would benefit from the assignment of the separate 
ratings.  Service-connected pes cavus, with callous formation 
and hallux valgus, has been rated 10 percent disabling since 
the time of the veteran's separation from military service in 
late 1969.  


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
See also Quartuccio v. Principi, 16 Fed App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

Additionally, the Board takes note of the January 2003 
statement of the veteran's representative that the veteran's 
last VA examination is three years old and is not reflective 
of the worsening of his disabilities.  In the instance where 
the veteran claims that his conditions are worse and the 
available evidence is too old for an adequate evaluation of 
the veteran's current conditions, VA's duty to assist 
includes providing him with a new examination.  See Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  Also, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Under the 
circumstances, the Board believes that the veteran should 
undergo another VA examination in order to determine the 
nature and severity of the service-connected disabilities 
currently on appeal.  

Further, the veteran's degenerative disc disease of the 
lumbar spine is rated on the basis of arthritis with 
limitation of motion.  However, the veteran has undergone 
lumbar laminectomies, foraminotomies and decompression of 
nerve roots and his service-connected disability includes 
status post those procedures.  The report of the above-
mentioned last VA examination, conducted in July 2000, notes 
straight leg raising was positive.  Therefore, in evaluating 
this disability, consideration should also be given, if shown 
to be medically appropriate, to the rating criteria 
pertaining to intervertebral disc syndrome in VA's Schedule 
for Rating Disabilities.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  

By regulatory amendment , effective September 23, 2002, 
changes were made to the schedular criteria for evaluating 
intervertebral disc syndrome.  Where the law or regulations 
governing a claim change while the claim is pending, as in 
the veteran's case, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas, 1 Vet. App. at 312-13.  In deciding such case, a 
determination must be made whether the previous or revised 
version is more favorable to the veteran.  However, if the 
revised version is more favorable, the retroactive reach of 
that regulation can be no earlier than the effective date of 
the change, and only the earlier version of the regulation 
may be applied for the period prior to the effective date of 
the change.  See 38 U.S.C.A. § 5110(g); see also VAOPGCPREC 
3-2000 (2000).  

Under the circumstances, the case is remanded for the 
following:

1.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA or private, 
who treated the veteran for the service-
connected lumbar spine, cervical spine, 
right knee, and bilateral pes cavus, with 
hallux valgus since January 2001.  After 
securing the necessary release, the RO 
should obtain copies of these records for 
association with the claims folder.  All 
attempts to obtain these records are to 
be documented in the claims folder, and 
the veteran is to be notified of 
unsuccessful efforts in this regard.

2.  The RO should schedule the veteran 
for VA examination by an orthopedist in 
order to determine the nature and current 
extent of his service-connected lumbar, 
cervical, right knee and bilateral pes 
cavus, with hallux valgus, disabilities.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  All indicated 
tests, studies and X-rays should be 
performed.  The examiner should set forth 
all objective findings regarding each of 
the service-connected disabilities, to 
include examination and findings in 
compliance with the revised criteria in 
Diagnostic Code 5293, effective September 
23, 2002, when examining the lumbar 
spine, instability, and complete ranges 
of motion measurements.  The orthopedist 
should be requested to identify any 
objective evidence of pain, painful 
motion, or functional loss due to pain as 
a result of each disability, and the 
degrees at which pain is exhibited.  The 
extent of any weakened movement, excess 
fatigability or incoordination associated 
with each disability should be 
specifically assessed.  The orthopedist 
should also express an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups 
(if the veteran describes flare-ups), and 
if feasible, express this in terms of 
additional limitation of motion during 
flare-ups.  If not feasible, the examiner 
should so state.  

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

3.  To help avoid a future remand, the RO 
should ensure that all requested 
development has been completed, to the 
extent possible, in compliance with this 
remand.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002) are 
fully complied with and satisfied.  

5.  Thereafter, the RO should 
readjudicate this claim.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


